       Case: 3:19-cv-00205-bbc Document #: 51 Filed: 12/01/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
TOUSSAINT L’OUVERTURE MINETT, SR.,

                                                                         ORDER
                             Plaintiff,
                                                                      19-cv-205-bbc
              v.

OFFICER KREUTER,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

        On October 22, 2020, I dismissed pro se plaintiff Toussaint L’Ouverture Minett,

Sr.’s complaint without prejudice for his failure to exhaust his administrative remedies. Dkt.

#44. I also denied his motion for reconsideration of that decision on November 9, 2020.

Dkt. #46. Now plaintiff has filed a motion for court assistance in recruiting counsel to

represent him, dkt. #49, and a motion to hold his case in abeyance until he exhausts all of

his administrative remedies, dkt. #50. Both motions will be denied.

       Prisoners must exhaust administrative remedies before filing civil suit and may not

complete the grievance process while litigation in federal court is pending. Ford v. Johnson,

362 F.3d 395, 398 (7th Cir. 2004) (explaining that exhaustion must precede litigation).

Because plaintiff’s case is now closed in this court, his motion for this court’s assistance in

the recruitment of counsel is moot. In addition, this court cannot help recruit counsel to

represent plaintiff in exhausting his administrative remedies or filing an appeal.
       Case: 3:19-cv-00205-bbc Document #: 51 Filed: 12/01/20 Page 2 of 2




                                        ORDER


      IT IS ORDERED that plaintiff Toussaint L’Ouverture Minett, Sr.’s motion for court

assistance in recruiting counsel, dkt. #49, and motion to hold his case in abeyance, dkt.

#50, are DENIED.

      Entered this 1st day of December, 2020.


                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                               2
